         Case 1:19-cv-01974-TNM Document 58 Filed 09/27/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
COMMITTEE ON WAYS AND                   )
MEANS, UNITED STATES HOUSE              )
 OF REPRESENTATIVES,                    )
                                        )
          Plaintiff,                    )
                                        )
                      v.                )
                                        ) No. 1:19-cv-1974 (TNM)
 UNITED STATES DEPARTMENT               )
OF THE TREASURY, et al.                 )
                                        )
          Defendants,                   )
                                        )
DONALD J. TRUMP, et al.,                )
                                        )
          Defendant-Intervenors.        )
                                        )

              CONSENT MOTION FOR LEAVE TO EXCEED PAGE LIMIT

       Pursuant to Local Rule 7(e), Defendants United States Department of the Treasury, et al.,

and Defendant-Intervenors Donald J. Trump, et al., respectfully move for leave to file a

consolidated Reply Memorandum in support of their Motion to Dismiss of up to 40 pages. The

Court has previously granted Defendants and Defendant-Intervenors leave to file a sixty-page

memorandum in support of their Motion to Dismiss, see Minute Order dated September 4, 2019,

and it has granted Plaintiff leave to file a sixty-five-page opposition to that Motion, see Minute

Order dated September 19, 2019. Defendants and Defendant-Intervenors respectfully submit that

the requested extension will permit them to best assist the Court in resolving the significant

questions presented by Defendants’ and Defendant-Intervenors’ Motion to Dismiss.

       Pursuant to Local Rule 7(m), counsel for Defendants conferred with counsel for Plaintiff,

who consent to the relief requested herein.
        Case 1:19-cv-01974-TNM Document 58 Filed 09/27/19 Page 2 of 2



Dated: September 27, 2019          Respectfully submitted,


                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   JAMES M. BURNHAM
                                   Deputy Assistant Attorney General

                                   ELIZABETH J. SHAPIRO
                                   Deputy Director

                                   JAMES J. GILLIGAN
                                   Special Litigation Counsel

                                   /s/ Steven A. Myers
                                   STEVEN A. MYERS (NY Bar No. 4823043)
                                   SERENA M. ORLOFF (CA Bar No. 260888)
                                   ANDREW M. BERNIE (DC BAR No. 995376)
                                   Trial Attorneys
                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street, NW
                                   Washington, DC 20005
                                   Tel: (202) 305-8648 | Fax: (202) 616–8470
                                   steven.a.myers@usdoj.gov

                                   Attorneys for Defendants

                                    /s/ William S. Consovoy

                                   William S. Consovoy (D.C. Bar #493423)
                                   Cameron T. Norris
                                   Steven C. Begakis
                                   CONSOVOY MCCARTHY PLLC
                                   1600 Wilson Boulevard, Suite 700
                                   Arlington, VA 22209
                                   (703) 243-9423
                                   will@consovoymccarthy.com

                                   Patrick Strawbridge
                                   CONSOVOY MCCARTHY PLLC
                                   Ten Post Office Square, 8th Floor
                                   South PMB #706
                                   Boston, Massachusetts 02109
                                   (617) 227-0548

                                   Attorneys for Defendant-Intervenors
          Case 1:19-cv-01974-TNM Document 58-1 Filed 09/27/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
COMMITTEE ON WAYS AND                   )
MEANS, UNITED STATES HOUSE              )
 OF REPRESENTATIVES,                    )
                                        )
          Plaintiff,                    )
                                        )
                      v.                )
                                        ) No. 1:19-cv-1974 (TNM)
 UNITED STATES DEPARTMENT               )
OF THE TREASURY, et al.                 )
                                        )
          Defendants,                   )
                                        )
DONALD J. TRUMP, et al.,                )
                                        )
          Defendant-Intervenors.        )
                                        )

                                     [PROPOSED] ORDER

          UPON CONSIDERATION of Defendants’ and Defendant-Intervenors’ Consent Motion

for Leave to Exceed Page Limit, it is hereby:

          ORDERED that the motion is granted; and it is

          FURTHER ORDERED that Defendants’ and Defendant-Intervenors’ forthcoming

consolidated Reply Memorandum in support of their Motion to Dismiss may be up to 40 pages in

length.

          IT IS SO ORDERED.


Date: ______________                                ___________________________
                                                    HON. TREVOR N. MCFADDEN
                                                    United States District Judge
